IN THE SUPREME COURT OF MISSISSIPPI

                      NO. 2012-CA-00107-SCT

MINNESOTA LIFE INSURANCE COMPANY f/k/a
MINNESOTA MUTUAL LIFE INSURANCE
COMPANY; RUSSELL LAVERNE BAYNE, JR.;
CHARLES SPENCER BOYD; LISA WAGONER;
AND MARTIN ROBERT WAGONER

v.

COLUMBIA CASUALTY COMPANY d/b/a CNA
AND/OR d/b/a “CNA INSURANCE COMPANIES”;
CONTINENTAL CASUALTY COMPANY d/b/a
CNA AND/OR d/b/a COLUMBIA CASUALTY
COMPANY AND/OR d/b/a “CNA INSURANCE
COMPANIES”


DATE OF JUDGMENT:             12/20/2011
TRIAL JUDGE:                  HON. ROBERT P. KREBS
TRIAL COURT ATTORNEYS:        CLYDE H. GUNN, III
                              CHRISTOPHER C. VAN CLEAVE
                              SHEILA J. CARPENTER
                              BETH GROVER WIEDERHOLT
                              BEN E. SHEELY
                              DAVID A. JONES
                              KIMBERLY E. BLAIR
                              JOHN A. BANAHAN
                              H. BENJAMIN MULLEN
                              REBECCA L. ROSS
                              HELEN ALFORD JOHNSON
                              ARTHUR MADDEN
COURT FROM WHICH APPEALED:    JACKSON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:     CHRISTOPHER COLLINS VAN CLEAVE
                              CLYDE H. GUNN, III
                              WILLIAM CORBAN GUNN
                              DAVID NEIL HARRIS, JR.
ATTORNEYS FOR APPELLEES:      H. BENJAMIN MULLEN
                              JOHN A. BANAHAN
                              REBECCA L. ROSS
NATURE OF THE CASE:                       CIVIL - INSURANCE
DISPOSITION:                              AFFIRMED IN PART; REVERSED IN PART
                                          AND REMANDED - 11/06/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE RANDOLPH, P.J., LAMAR AND KITCHENS, JJ.

      RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.   The Jackson County Circuit Court granted summary judgment in favor of Columbia

Casualty Company and Continental Casualty Company 1 (collectively “Columbia”), finding

there was no wrongdoing in denying coverage to four former insureds (collectively “Ex-

Agents”) and Minnesota Mutual Life Insurance Company (“Minnesota Life”). The trial court

also denied the Ex-Agents’ and Minnesota Life’s motion to strike certain affidavits and

exhibits submitted by Columbia in support of its motions for summary judgment and in

defense of the Ex-Agents’ and Minnesota Life’s summary judgment motions. We find that

the trial court properly denied the motion to strike and properly granted summary judgment

in favor of Columbia as to Minnesota Life’s claim but erred in granting summary judgment

as to the Ex-Agents’ claims. Therefore, we affirm in part and reverse in part and remand.

                    FACTUAL/PROCEDURAL BACKGROUND

¶2.   In 1997, Martin Wagoner, Lisa Wagoner, Charles Spencer Boyd, and Russell Bayne

(collectively “Ex-Agents”) were employed by C. Douglas Gulley Jr. and Associates, Inc.,


      1
         CNA Financial Corporation is not a party to this appeal. The trial court granted
CNA’s motion for summary judgment after the Ex-Agents and Minnesota Life withdrew
their claims against CNA. The Ex-Agents and Minnesota did not appeal the trial court’s
ruling as to CNA.

                                            2
(“Gulley Agency”) as agents for Minnesota Life. Douglas and all the Ex-Agents were

afforded the opportunity to purchase coverage under an Insurance Agents Errors &

Omissions Policy. Gulley and the Ex-Agents separately purchased and paid for such

coverage. A policy was issued by Columbia, covering the period March 1, 1997, to March

1, 1998 (“1997 Policy). This policy subsequently was renewed by the policyholder,

Minnesota Life, for the period March 1, 1998, to March 1, 1999 (“1998 Policy”).2

¶3.      Minnesota Life was the named policyholder of the 1997 and 1998 Policies. The

policies defined an “insured” as a contract agent and any business entity engaged in

professional services which employs the insured. A “contract agent” was defined as an agent

who is under contract with Minnesota Life.

¶4.      Under the policies, Minnesota Life also was listed as an “additional insured” pursuant

to an endorsement,3 entitled “VICARIOUS LIABILITY COVERAGE: Co Defendant -

Defense Costs Only,” which limited its liability. The endorsements specifically stated:

         In consideration of the premium charged, it is hereby understood and agreed
         that Minnesota Mutual Life Insurance Company and the companies
         represented in Item 7 of the Declarations shall be additional Insureds under
         this policy, but only under Coverage Agreement B and only when it is named
         as a co-defendant in a Claim against the Insured due to a Wrongful Act
         attributable solely to an Insured/Agent and not due to any independent
         negligence or bad faith of Minnesota Mutual Life Insurance Company and/or
         the companies represented in Item 7 of the Declarations.


         2
         For the issues pertinent to this opinion, the 1997 and 1998 policies are nearly
identical.
         3
             See Endorsement No. 9 of the 1997 Policy; for the 1998 Policy, see Endorsement
No. 8.

                                               3
       Coverage provided pursuant to this endorsement shall be subject to all of the
       terms, conditions and exclusions of the policy to which this endorsement is
       attached.

       All other terms, conditions and exclusions of this policy remain the same.

(Emphases in original and added.)

¶5.    The policies were claims-made policies, meaning coverage is triggered when a claim

is made against the insured during either the policy period or the extended claims-reporting

period, if applicable. In capital letters and separated by a box at the top of page three was the

following statement:

       THIS IS A CLAIMS-MADE POLICY AND, SUBJECT TO ITS
       PROVISIONS, APPLIES ONLY TO ANY “CLAIM” FIRST MADE
       AGAINST THE INSURED DURING THE POLICY PERIOD. NO
       COVERAGE EXISTS FOR CLAIMS FIRST MADE AFTER THE END OF
       THE POLICY PERIOD UNLESS, AND TO THE EXTENT, THE
       EXTENDED CLAIM REPORTING PERIOD APPLIES.

The COVERAGE section of the policies specifically provided that:

       The Insurer shall have the right and duty to defend any Claim or suit against
       the Insured seeking sums payable under this Insurance, even if any of the
       allegations of the suit are groundless, false or fraudulent. The Insurer may
       make such investigation and with the written consent of the insured, make
       settlement of any claim as it deems expedient, but the Insurer shall not be
       obligated to pay any claim or judgment or to defend any claim or suit after the
       applicable limit of the Insurer’s liability has been exhausted by payment of
       judgments or settlements.

The COVERAGE section also stated that a “wrongful act” must occur during the policy

period or after the policy period if (1) at the time of the effective date of the policy, the

insured had no knowledge of any wrongful act and (2) “there is no other valid and collectible

insurance available to the Insured for any such Wrongful Act.” (Emphases in original and

                                               4
added.) The policies excluded “any Claim based upon, or arising out of any dishonest,

deliberately fraudulent, malicious or knowingly Wrongful Act, error or omission committed

by or at the direction of the Insured.” (Emphasis in original.)

¶6.    The policies provided the following notice requirement:

       Upon any Insured becoming aware of any Wrongful Act which would
       reasonably be expected to result in a Claim against any Insured, written
       notice with all available particulars shall be given by or for the Insured to the
       Insurer or its authorized representative. If a Claim is made or suit is brought
       against any Insured, the Insured shall as soon as practicable during the Policy
       Period, or during the Extended Claim Reporting Period, if applicable, notify
       the Insurer and immediately forward to the Insurer every demand, notice,
       summons or other process received.

       . . . Written notice shall be sent to the Insurer to the attention of:
       Professional Liability Claims Manager
       CNA Financial Insurance Group
       CNA Insurance Companies
       NY, NY 10038.

(Emphasis in original.)

¶7.    The policies permitted claims against the Insurer only when “the Insured shall have

fully complied with all the terms of this policy, [or] until the amount of the Insured’s

obligation to pay shall have been finally determined either by judgment against the Insured,

after actual trial or by written agreement of the Insured, claimant and the Insurer.”

(Emphasis in original.) Additionally, the policies provided that the “Insured shall not, except

at their own cost, voluntarily make any payment, assume any obligation or incur any

expense.” (Emphasis in original.)




                                                5
¶8.    The policies’ excess (or other insurance) provision was amended 4 to state:

       If the Insured has other insurance in force which would apply to a Claim also
       covered by this policy, including but not limited to the Automatic Extended
       Claim Reporting Period and/or if elected, the Optional Extended Claim
       Reporting Period . . . this policy shall be excess over such other valid and
       collectible insurance and shall then apply only in the amount by which the
       applicable Limit of Liability of this policy exceeds the sum of the applicable
       Limit of Liability of all other insurance.

(Emphases in original and added.)

¶9.    Finally, the policies did not allow an Extended Claim Reporting Period “[i]f the

Insured is issued the same or similar policy with this Insurer, or any other Insurer. . . .”

(Emphasis in original and added.)

¶10.   In late 1997, the Ex-Agents began to suspect that Gulley was embezzling funds from

clients. On December 22, 1997, the Ex-Agents informed Minnesota Life of their suspicions

and provided Minnesota Life with evidence of Gulley’s embezzlement. Upon receiving this

information, Minnesota Life took no immediate action.

¶11.   On January 30, 1998, each Ex-Agent individually resigned from the Gulley Agency.

On February 1, 1998, the Ex-Agents founded Cornerstone Group, LLC, which is affiliated

with Linsco Private Ledger (“LPL”). On February 2, 1998, the Ex-Agents’ contracts with

Minnesota Life were terminated. Upon joining LPL, each Ex-Agent obtained separate errors




       4
         The original provision which was deleted stated, in part, that “[i]f the Insured has
other insurance against a Claim covered by this policy. . . .” (Emphasis in original.) The
amended language clarifies that the additional insurance policy must also provide coverage
for a specific claim that is covered under the policies to trigger the excess provision.

                                             6
and omissions coverage (“AIG Policy”) issued by American International Speciality Lines

Insurance Company (“AIG”).

¶12.    On March 16, 1998, the Mississippi Secretary of State’s office began investigating the

records of the Gulley Agency and, from that investigation, determined that Gulley had

misappropriated client funds. In July 1998, four cases 5 were filed against Gulley, the Gulley

Agency, Minnesota Life, and the Ex-Agents. Each complaint alleged that the wrongful acts

occurred while the Ex-Agents were employed by Minnesota Life. Each complaint alleged

causes of action for breach of fiduciary duty, misrepresentation and concealment, breach of

implied covenant of good faith, continuing breach of contract, negligence, negligent

infliction of mental and emotional distress, misrepresentation, and malpractice. As to

Minnesota Life, each complaint specifically alleged that Minnesota Life participated in

and/or had knowledge of the intentional taking of monies. As to the Ex-Agents, the

complaints specifically alleged that they should have known that Minnesota Life and/or

Gulley were misappropriating funds. On July 17, 1998, after receiving notice of these claims

filed against them, the Ex-Agents met with and retained Clyde H. (Buddy) Gunn to defend

them.

¶13.    Several days after retaining Gunn, the Ex-Agents notified Minnesota Life’s broker,

AON, and AIG’s broker, Barney & Barney, that they had been named as defendants in four

lawsuits related to Gulley’s embezzlement of funds. Included in the Ex-Agents’ notification


        5
      In one case, Garrett, the Ex-Agents were not named as defendants until the Second
Amended Complaint.

                                              7
of AON was an Errors and Omissions Claim Report. The Claim Report asked that all other

Errors and Omissions insurance policies be identified, and the Ex-Agents stated they

presently had insurance policies issued by AIG. The form specifically required that

notification of the claims be made to AON. AON then provided copies of the four complaints

to Traub, Eglin, Lieberman & Strauss (“TELS”), a law firm which provided legal advice to

Columbia concerning any legal issues that arose in regard to the claims under Minnesota

Life’s agents’ policies. The notifications provided TELS with copies of the complaints

identifying the claims made against Minnesota Life and the Ex-Agents. The notifications did

not specifically request a defense on behalf of Minnesota Life. In fact, the first letter to TELS

from AON stated “[a]lthough intentional acts are not covered, however, we felt an incident

report should be filed.”

¶14.   On August 10, 1998, TELS contacted AIG and AIG’s broker to inquire about AIG’s

position on coverage for the Ex-Agents. TELS was then notified by AIG that AIG would

provide coverage for the Ex-Agents for claims made against them while they were employed

by LPL. TELS sent a written confirmation to AIG noting that AIG would provide coverage

for the Ex-Agents. On August 14, 1998, AIG contacted the Ex-Agents, acknowledging the

claim submitted to AIG and informing the Ex-Agents that James “Jimmy” Dukes of the law

offices of Clark, Dukes, Blakeslee, Ramsay & Hammond had been retained to defend them.

AIG reserved all rights under the policy and specifically informed the Ex-Agents that the

policy would not apply to any wrongful act which occurred while the Ex-Agents were not

employed by LPL. Additionally, AIG requested the dates the Ex-Agents became associated

                                               8
with LPL and a detailed narrative explaining the roles of the Ex-Agents in the complained-

of transactions.

¶15.   On August 18, 1998, Dukes met with the Ex-Agents and their attorney Buddy Gunn.

At this meeting, it was decided that Gunn would represent the Ex-Agents, while Dukes

remained “on standby.” Gunn informed Dukes that there was a potential conflict in Dukes’s

representation of the Ex-Agents, as Dukes previously had represented Columbia.

¶16.   On August 20, 1998, TELS sent written notification to each of the Ex-Agents stating

that, after reviewing the claims materials submitted on behalf of the Ex-Agents, Columbia

had concluded the Ex-Agents were not covered under their prior Columbia policies. The

notification stated that the decision to deny coverage was based on the following factors: (1)

the Ex-Agents’ contracts with Minnesota Life had been terminated, (2) the Ex-Agents

currently had “Professional Liability coverage through another carrier,” and (3) the Ex-

Agents’ current carrier had retained counsel to represent the Ex-Agents. Because Columbia

found the Ex-Agents to have “Professional Liability coverage in force” through another

carrier, Columbia opined the Ex-Agents were not eligible for coverage under the Extended

Claim Reporting Period of their previous terminated policy issued by Columbia. The

TERMINATED INSURED - ERP Endorsement6 states that:

       In consideration of the premium charged, it is hereby understood and agreed
       that upon termination, during the Policy Term or any Renewal thereof, of a
       contract of an Agent who was an Insured under this policy, said Insured shall


       6
           See Endorsement No. 5 in the 1997 Policy and Endorsement No. 4 in the 1998
Policy.

                                              9
        have an automatic Extended Claim Reporting Period to report Claims (as
        long as this policy or a renewal thereof is in force) but only for Wrongful
        Acts which occur prior to the termination of the Agent’s contract and only if
        there is no other Life Insurance Agent’s Professional Liability coverage in
        force.

        All other terms, conditions and exclusions of this policy remain the same.

(Emphases in original and added.) Columbia also stated that the denial was based on the

information it currently possessed through its investigation, but if the Ex-Agents believed

Columbia had reached the conclusion in error, the Ex-Agents could request that the claim be

reevaluated. The Ex-Agents forwarded the denial letter to AIG.

¶17.    On August 25, 1998, Dukes sent Gunn a letter memorializing Gunn’s concern with

potential conflicts of Dukes’s representation of the Ex-Agents and Gunn’s recent request that

neither Dukes nor AIG communicate with Columbia regarding these concerns.

¶18.    On September 9, 1998, the Ex-Agents responded to AIG’s August 14, 1998,

correspondence which requested the dates the Ex-Agents became associated with LPL. The

Ex-Agents provided their dates of employment and also stated that “[t]he investment product,

which is the subject of this dispute, is not authorized nor approved by LPL.” On the same

day, the Ex-Agents provided TELS with a copy of AIG’s August 14, 1998, reservation-of-

rights letter.

¶19.    On September 25, 1998, Dukes again corresponded with Gunn, confirming that the

Ex-Agents did not wish for Dukes to take any further action in the matter. Dukes advised

Gunn that AIG wanted to make sure all obligations to the Ex-Agents were met and was

waiting for further information from Gunn as to how to proceed on the matter.

                                             10
¶20.   On October 14, 1998, the Ex-Agents filed cross-claims against Minnesota Life, a

Columbia insured and policyholder of the Ex-Agents’ Columbia policies, alleging, inter alia,

counts of breach of duty to defend, breach of contract, and damage to reputation. The Ex-

Agents did not allege any vicarious liability against Minnesota Life. Minnesota Life did not

forward this claim to TELS, nor did it request Columbia to defend it in these claims.

¶21.   On October 27, 1998, AIG contacted Gunn and informed him that AIG was

withdrawing its position that coverage was available to the Ex-Agents under the AIG Policy

because the alleged acts occurred while the Ex-Agents were not employed by LPL.

According to AIG’s notes regarding the conversation with Gunn, Gunn agreed with the

coverage evaluation and noted his concern about Dukes representing the Ex-Agents due to

his prior representation of Columbia. Gunn informed AIG that he believed Columbia had

improperly denied coverage to the Ex-Agents and that he would vigorously defend his

clients.

¶22.   After learning that AIG had withdrawn its coverage, the Ex-Agents did not

communicate again with TELS or Columbia until November 10, 1999, more than one year

after AIG withdrew coverage, when the Ex-Agents first alerted TELS that AIG was no

longer providing them coverage or representation. The Ex-Agents stated they had been

required to hire legal representation at their own cost to defend against the numerous

lawsuits. The Ex-Agents informed TELS that they had been sued in five additional lawsuits

and forwarded copies of the summons and the first page of each complaint to TELS. The Ex-

Agents requested that Columbia reconsider its coverage position in light of AIG’s denial of

                                            11
coverage. On November 22, 1999, TELS requested that the Ex-Agents provide it with

complete copies of the five new complaints and a copy of AIG’s denial letter. TELS sent a

followup letter on December 3, 1999, again requesting copies of the newly filed complaints

and the AIG denial letter. On December 15, 1999, the Ex-Agents finally complied with

TELS’s request, providing the requested documentation.

¶23.   Based on this new information, Columbia reviewed the Ex-Agents’ claim for

coverage. In a January 11, 2000, pre-claims committee meeting, Columbia discussed the Ex-

Agents’ position that the ERP applied when other E&O insurance did not apply to a specific

claim. However, Columbia maintained the position that its policy language specifically stated

“in force” and did not make a provision for the policy “in force” to apply to a particular

claim. Columbia acknowledged that AIG had withdrawn coverage, but Columbia also

acknowledged that the AIG policy was not rescinded, and the Ex-Agents still had an AIG

policy “in force.” Therefore, Columbia once again opined that the Ex-Agents were not

entitled to either defense or indemnity coverage. Columbia informed the Ex-Agents that,

because their Columbia policy had terminated on February 2, 1998, and because they

currently had professional liability coverage through another carrier, coverage was not

available to the Ex-Agents. Columbia, citing the ERP, stated that “terminated Minnesota

Mutual Agents are provided with an Extended Reporting Period if there is no other

‘Professional Liability coverage in force.’” TELS again informed the Ex-Agents that if they

believed Columbia’s denial of their coverage was incorrect, the Ex-Agents were to provide

any additional documents and/or information, and Columbia would reevaluate its claim.

                                             12
¶24.   On March 27, 2000, TELS learned that the Ex-Agents had filed cross-claims against

Minnesota Life because Minnesota Life had denied tender of their defense. Minnesota Life

and its broker, AON, disagreed with Columbia’s denial of the Ex-Agents’ claims of

coverage, stating that Columbia should be providing the Ex-Agents with a defense due to the

terms of their policies, especially after AIG withdrew coverage and representation.

Minnesota Life also informed Columbia that it believed the Ex-Agents would sue Columbia

based on coverage being available pursuant to the ERP.

¶25.   Subsequently, Columbia and TELS considered Minnesota Life’s request that

Columbia reconsider its position and Minnesota Life’s belief that the Ex-Agents would most

likely sue Columbia based on a denial of coverage. In light of Minnesota Life’s request “that

[Columbia] reconsider its position on the policy’s ERP,” Columbia agreed to “rescind the

disclaimer” and to pick up the defense of the Ex-Agents. Columbia decided to retain Ken

Adcock of Hickman, Goza and Gore to defend the Ex-Agents based on his knowledge of the

Gulley matter.

¶26.   TELS notified both the Ex-Agents and Minnesota Life that Columbia had

reconsidered its previous position and would pick up the defense of the Ex-Agents. In a

subsequent conversation, TELS informed the Ex-Agents that Columbia would not pay for

the Ex-Agents’ cross-claim filed against Minnesota Life because such claims were not

covered under the Columbia policies.

¶27.   On May 17, 2000, the Ex-Agents sent a written acceptance of Columbia’s defense and

indemnification in the nine lawsuits. The Ex-Agents requested that Columbia reimburse the

                                             13
Ex-Agents for all fees incurred and owing to their attorney, Buddy Gunn, who had been

representing the Ex-Agents for two years. The Ex-Agents stated that they did not agree to be

represented by Adcock but, instead, chose to continue to retain Gunn. The Ex-Agents felt a

conflict existed between Adcock and Minnesota Life in light of the Ex-Agents’ current cross-

claim against Minnesota Life, which the Ex-Agents stated they would continue to pursue.

The Ex-Agents believed Minnesota Life had a nondelegable duty to defend and indemnify

them in the nine lawsuits, and the Ex-Agents did not feel Columbia should have to bear the

entire expense associated with the litigation.

¶28.   Columbia agreed to pay reasonable and necessary defense costs not paid by AIG and

requested statements for services rendered and fees incurred to be provided to Columbia for

review. Although Columbia did not agree that there was a conflict with Adcock representing

the Ex-Agents, Columbia stated they would pay the reasonable and necessary fees of

mutually-agreed-upon representation of the Ex-Agents. Columbia stated that it would not

reimburse the Ex-Agents for any fees associated with their cross-claim against Minnesota

Life because Columbia’s coverage allowed for reimbursement of fees only in suits brought

against their insureds, not in claims brought by the insureds. Columbia also requested that

the Ex-Agents consider dismissing their cross-claims against Minnesota Life so as to have

a “unified defense.” Columbia stated that it was relinquishing the ERP provision as a basis

of its denial of the Ex-Agents’ claims, and Columbia’s payment of defense costs would be

subject to a full reservation of rights.




                                             14
¶29.   In a July 6, 2000, conversation between TELS and Gunn, Gunn indicated that he

would not work for an insurance company and recommended that Al Hopkins of Hopkins,

Crawley, Bagwell & Upshaw be retained to defend the Ex-Agents. The Ex-Agents agreed

to being represented by Hopkins, and Columbia retained Hopkins to defend the Ex-Agents

on July 7, 2000. On August 7, 2000, TELS sent a letter to the Ex-Agents confirming

Columbia’s defense under a reservation of rights and agreement to the Ex-Agents’ choice of

counsel, Hopkins. The letter also confirmed that the nine claims would be treated as

interrelated wrongful acts and that a single limit would be shared by all Ex-Agents.7

¶30.   On October 30, 2000, the Ex-Agents, through their attorney Gunn, filed a Third Party

Complaint against Columbia based on its denial of coverage. On January 3, 2001, Minnesota

Life filed a cross-claim against the Ex-Agents and against Columbia. Minnesota Life’s cross-

claim against the Ex-Agents alleged a breach of duty to advise Minnesota Life of Gulley’s

misappropriation of client funds and disclose of all evidence of Gulley’s wrongdoing. The



       7
           Section III D of the policies stated that:

       For the purposes of determining the Insurer’s Limit of Liability, all Claims
       against all Insureds caused by a series of continuous, repeated or interrelated
       Wrongful Acts shall be considered:
              1.      As caused by one Wrongful Act; and
              2.      Only one limit shall apply to all Insureds; and
              3.      Such limit shall be the limit in effect at the time the first
                      Claim is made.

(Emphasis in original.)



                                                15
cross-claim against Columbia alleged that Columbia improperly denied coverage to the Ex-

Agents, which in turn led to the Ex-Agents’ suit against Minnesota Life. The cross-claim did

not allege that Columbia ever denied a defense specifically to Minnesota Life.

¶31.   On March 26, 2001, the Ex-Agents settled their claims with Minnesota Life. As part

of their settlement, Minnesota Life assigned a portion 8 of its interest in its claims and causes

of action against Columbia to the Ex-Agents.

¶32.   Between March 2001 and May 2001, Minnesota Life settled all claims in the nine

underlying lawsuits. Minnesota Life never sought Columbia’s consent to settle any of the

claims, including those brought by the Ex-Agents, nor did Minnesota Life notify Columbia

of the settlements. The Ex-Agents did not contribute any money to settle the underlying

claims.

¶33.   On June 4, 2001, Minnesota Life, through its new counsel Buddy Gunn, filed an

amended cross-claim against Columbia, alleging for the first time that Minnesota Life, like

the Ex-Agents, was entitled to a defense and indemnity by Columbia as an insured for

covered conduct and/or incidents related to the nine lawsuits.

¶34.   On June 11, 2001, Minnesota Life entered into a Consent Order with the Mississippi

Secretary of State, admitting that it “failed reasonably to supervise its agent in that there was

no adequate supervisory review of C. Douglas Gulley, Jr., for the period from 1989 through

1998” and that it “failed to establish or implement adequate supervisory procedures and such


       8
        The record does not reflect how much of Minnesota Life’s interest was assigned to
the Ex-Agents.

                                               16
failure allowed C. Douglas Gulley, Jr., to violate numerous laws and rules and commit fraud

and embezzlement of approximately 3.5 million dollars over a period of at least nine (9)

years without detection.” Minnesota Life agreed to pay $550,000 in penalties, costs, and

expenses.

¶35.   In October 2000, Hopkins was paid for the first bills submitted by his firm to TELS.

Hopkins submitted another bill in February 2001. There was discussion between Hopkins and

TELS regarding expenses that Columbia would not pay and the date by which the bill would

be paid. Hopkins sent a third bill on April 25, 2001. The day before he submitted his third

bill to TELS, Hopkins contacted the Ex-Agents, stating he had two outstanding bills and had

yet to be paid by Columbia. He informed the Ex-Agents that, as his clients, they would be

responsible for paying his bills since TELS had not. On May 1, 2001, each Ex-Agent paid

Hopkins $25,000. The next day, the Ex-Agents secured a loan in the amount of $100,000.

On May 4, 2001, after learning that Hopkins had requested payment from “his clients,” TELS

immediately corresponded that Hopkins’s first bill had been paid seven months prior, his

second bill would be paid by May 11, per their earlier conversation, and the third bill had just

been received but likely would be paid by the end of the month. TELS advised Hopkins that

“his clients” were not responsible for his bills and he should inform them so immediately.

On May 7, 2001, Hopkins informed TELS that the Ex-Agents already had paid him $100,000

but he would inform the Ex-Agents that they did not need to pay his remaining balance. On

May 9, 2001, TELS again instructed Hopkins to advise “his clients” that they were not

responsible for his bills. On June 5, 2001, after receiving payment from Columbia for his

                                              17
bills, Hopkins reimbursed the Ex-Agents the $100,000 paid by them for his bills. The Ex-

Agents did not pay back the loan until July 2001.

¶36.   On May 3, 2010, almost ten years after Columbia agreed to reimburse the Ex-Agents’

attorneys fees not paid by AIG, Gunn submitted to Columbia itemized statements of all fees

and costs incurred in litigation from July 1998 until May 2001. On May 27, 2010, Columbia

paid Gunn the amount of his bills up until July 7, 2000, the day on which Hopkins was hired

to defend the Ex-Agents. Part of the bills paid included costs incurred in filing suit against

Minnesota Life, even though Columbia previously had stated it would not reimburse Gunn

for those expenses, as they were not recoverable under the policy.

¶37.   On May 11, 2011, all parties filed motions for summary judgment. The Ex-Agents and

Minnesota Life argued (1) Columbia had breached its duty to defend the Ex-Agents by twice

refusing to defend the Ex-Agents under the policies and/or failing to resolve ambiguities in

the policies in favor of the Ex-Agents; (2) Columbia had breached its duty to defend the Ex-

Agents by twice refusing to defend the Ex-Agents under the excess insurance coverage

provision and/or by failing to advise the Ex-Agents of this provision; (3) Columbia had failed

to comply with its obligation to pay the fees and expenses incurred by the Ex-Agents’

Moeller9 counsel; (4) Columbia’s refusal to defend the Ex-Agents entitled them to recover

all foreseeable damages; and (5) Columbia’s conduct was of such an egregious nature that

punitive damages were warranted. Additionally, in its motion for partial summary judgment,



       9
           Moeller v. Am. Guar. & Liab. Ins. Co., 707 So. 2d 1062 (Miss. 1996).

                                             18
Minnesota Life argued (1) Columbia had a contractual duty to defend Minnesota Life and

the Ex-Agents; (2) Minnesota Life was an intended beneficiary of Columbia’s contractual

duty to defend the Ex-Agents; (3) Columbia had breached its duty of good faith and fair

dealing to Minnesota Life; and (4) Minnesota Life was entitled to punitive damages and/or

extra contractual damages.

¶38.   As to the Ex-Agents, Columbia argued that (1) Columbia did not breach any

contractual obligations owed to the Ex-Agents; (2) no coverage was provided by the policies

because the Ex-Agents had other coverage in force through AIG; (3) the Ex-Agents were not

damaged as a result of any alleged breach; and (4) Columbia consistently acted in good faith.

As to Minnesota Life, Columbia argued that (1) Minnesota Life was not an insured; (2)

Minnesota Life was an additional insured and was covered only in very limited

circumstances; (3) Minnesota Life was not covered because claims of independent

negligence and bad faith were alleged against Minnesota Life; (4) Minnesota Life breached

conditions of the policies by never providing notice of the claims, requesting a defense from

Columbia, requesting Columbia’s consent to any settlement, or sending defense invoices to

Columbia and, therefore, forfeited any coverage; (5) Minnesota Life did not qualify as a

third-party beneficiary because it was named an additional insured in the policy; and (6)

Columbia consistently had acted in good faith.

¶39.   Additionally, on June 3, 2011, the Ex-Agents and Minnesota Life filed a motion to

strike, moving the court to strike and/or disregard the affidavits and exhibits offered by

Columbia in support of its motions for summary judgment and in defense of the motions for

                                             19
summary judgment filed by the Ex-Agents and Minnesota Life, as they were inadmissible,

immaterial and/or irrelevant.

¶40.      On June 30, 2011, after hearing oral argument on the Ex-Agents’ and Minnesota

Life’s Motion to Strike, the court held that all exhibits and affidavits were properly before

the court. As such, the trial court denied the Ex-Agents’ and Minnesota Life’s Motion to

Strike.

¶41.      At the same hearing, the trial court also heard argument on the parties’ motions for

summary judgment. After considering the parties’ arguments and the “thousands of pages of

documents exchanged between the parties,” the trial court granted Columbia’s motions for

summary judgment. The trial court determined that there was no evidence that Columbia had

breached the terms of the applicable policies as to the Ex-Agents or as to Minnesota Life.

The court held that Columbia did not act in bad faith in its denial of Ex-Agents’ claims,

because, at the time of the initial denial, the Ex-Agents were not employed by Minnesota

Life, claims against the Ex-Agents were made after the 1997 Policy was terminated, some

of the alleged conduct occurred after the Ex-Agents’ 1997 Policy was terminated, the Ex-

Agents had coverage in force through AIG, and the Ex-Agents were being defended under

the AIG policy. Likewise, the court held that Columbia did not act in bad faith in its denial

of coverage for Minnesota Life because Columbia’s duty to defend was never triggered as

to Minnesota Life. Minnesota Life was not an insured under the policy. The limited coverage

provided to Minnesota Life as an additional insured covered only claims under the theory of

vicarious liability, and the nine complaints clearly alleged individual negligence on the part

                                               20
of Minnesota Life. Additionally, the trial court found that Minnesota Life never had tendered

the matter to Columbia to provide a defense.

                                          ISSUES

¶42.   On appeal, the Ex-Agents and Minnesota Life raise the following issues, restated:

       I.     Whether the trial court’s denial of the Ex-Agents’ and Minnesota Life’s
              Motion to Strike was an abuse of discretion.

       II.    Whether the trial court erred in denying the Ex-Agents’ Motion for
              Summary Judgment and/or in granting Columbia’s Motion for
              Summary Judgment as to the Ex-Agents’ claims.

       III.   Whether the trial court erred in denying Minnesota Life’s Motion for
              Summary Judgment and/or in granting Columbia’s Motion for
              Summary Judgment as to Minnesota Life’s claims.

                                        ANALYSIS

                                   I.   Motion to Strike

¶43.   The Ex-Agents and Minnesota Life argue that the trial court erroneously denied their

motion to strike various affidavits and exhibits submitted by Columbia in support of its

motions for summary judgment and in defense of the Ex-Agents’ and Minnesota Life’s

motions for summary judgment.

¶44.   A trial court’s denial of a motion to strike an affidavit is subject to an

abuse-of-discretion standard of review. Trustmark Nat’l Bank v. Meador, 81 So. 3d 1112,

1116 (Miss. 2012) (citing Schmidt v. Catholic Diocese of Biloxi, 18 So. 3d 814, 832 (Miss.

2009)). Pursuant to Mississippi Rule of Civil Procedure 56(e), “[s]upporting and opposing

affidavits shall be made on personal knowledge, shall set forth such facts as would be


                                             21
admissible in evidence, and shall show affirmatively that the affiant is competent to testify

to the matter stated therein.” Miss. R. Civ. P. 56(e). “While most affidavits are hearsay, they

are nevertheless properly considered on summary judgment motions as long as they are based

on personal knowledge and set forth facts such as would be admissible in evidence.” Levens

v. Campbell, 733 So. 2d 753, 758 (Miss. 1999) (citations omitted).

¶45.   After hearing arguments from the parties, the trial court overruled the motion to strike,

finding the affidavits and exhibits to be admissible. This Court finds that the affidavits

comply with the requirements of Rule 56(e). The affidavits were based on sufficient, personal

knowledge and provide relevant, admissible evidence which the trial court properly

considered in ruling on the motions for summary judgment. Therefore, this Court finds that

the trial court did not abuse its discretion in denying the Motion to Strike.

                 II.   Summary Judgment as to the Ex-Agents’ Claims

¶46.   “The interpretation of an insurance policy is a question of law, not one of fact.”

Noxubee County Sch. Dist. v. United Nat’l Ins. Co., 883 So. 2d 1159, 1165 (Miss. 2004)

(citing Lewis v. Allstate Ins. Co., 730 So. 2d 65, 68 (Miss. 1998)). “[W]hen a question of law

is raised, we apply a de novo standard of review.” Delashmit v. State, 991 So. 2d 1215, 1218

(Miss. 2008) (citation omitted).

¶47.   Insurance policies are contracts and must be enforced according to their provisions.

Noxubee County, 883 So. 2d at 1166 (citing United States Fidelity & Guar. Co. v. Knight,

882 So. 2d 85, 92 (Miss. 2004)). Contractual parties making mutual promises must be

entitled to the benefit of their bargain. Noxubee County, 883 So. 2d at 1166. “[I]n

                                              22
interpreting an insurance policy, this Court should look at the policy as a whole, consider all

relevant portions together and, whenever possible, give operative effect to every provision

in order to reach a reasonable overall result.” J & W Foods Corp. v. State Farm Mut. Auto

Ins. Co., 723 So. 2d 550, 552 (Miss.1998) (citing Cont’l Cas. Co. v. Hester, 360 So. 2d 695,

697 (Miss. 1978)). “A court must effect a determination of the meaning of the language used,

not the ascertainment of some possible but unexpressed intent of the parties.” Cherry v.

Anthony, Gibbs, Sage, 501 So. 2d 416, 419 (Miss. 1987).

       Generally, under Mississippi law, when the words of an insurance policy are
       plain and unambiguous, the court will afford them their plain, ordinary
       meaning and will apply them as written. Paul Revere Life Ins. Co. v. Prince,
       375 So. 2d 417, 418 (Miss. 1979). Under Mississippi law, ambiguous and
       unclear policy language must be resolved in favor of the non-drafting party –
       the insured. Harrison v. Allstate Ins. Co., 662 So. 2d 1092, 1094 (Miss. 1995).
       Further, provisions that limit or exclude coverage are to be construed liberally
       in favor of the insured and most strongly against the insurer. Nationwide Mut.
       Ins. Co. v. Garriga, 636 So. 2d 658, 662 (Miss. 1994).

Noxubee County, 883 So. 2d at 1165.

                                   A.    Policy Language

¶48.   There are two types of professional liability insurance policies: “occurrence” policies

and “claims-made” policies. Jones v. Baptist Mem’l Hosp.-Golden Triangle, Inc., 735 So.

2d 993, 999 (Miss. 1999). “A ‘claims made’ policy protects the holder only against claims

made during the life of the policy, while an ‘occurrence’ policy protects the policyholder

from liability for any act done while the policy is in effect. St. Paul Fire & Marine Ins. Co.

v. Barry, 438 U.S. 531, 535 n.3, 98 S. Ct. 2923, 57 L. Ed. 2d 932 (1978). “Claims-made”

policies cover only those losses caused by “wrongful action taking place at any point in time

                                              23
as long as the claim is made during the period the policy is in effect.” Jones, 735 So. 2d at

1000 (emphasis in original). Conversely, “occurrence” policies will cover all wrongful acts

which occurred during the term of the policy “even if a claim is made . . . after expiration of

the policy if the wrongful act took place while such policy was in effect.” Id. (emphasis in

original). See also 42 Am. Jur. 2d Insurance § 2 (1982).

¶49.   The starting point for interpreting an insurance contract or policy is the language of

the policy itself. The policies at issue were “claims-made” policies. The 1997 Policy provides

coverage only for claims made prior to the termination of the policy. Based upon the specific

language of the policy, the policy applied to all claims made against the insured during the

policy period, March 1, 1997, through March 1, 1998, unless the Extended Claim Reporting

period applies. It is undisputed that no claims were made under this Policy prior to its

termination. Therefore, there is no coverage unless the Extended Claim Reporting Period is

applicable. According to the policy language, the Extended Claim Reporting Period for the

terminated Ex-Agents shall apply as long as (1) the specific policy or a renewal of the policy

is in force, (2) the wrongful acts occur prior to the termination of the Ex-Agents’ contract,

and (3) there is no other “coverage in force.”

¶50.   There is no doubt that Minnesota Life renewed the 1997 policy for the term of March

1, 1998, through March 1, 1999. There is no doubt that the complained-of wrongful acts

alleged in the nine underlying complaints occurred prior to the termination of the Ex-Agents’

contracts with Minnesota Life. Therefore, this Court is left to determine if the Ex-Agents had

“coverage in force” through AIG.

                                              24
¶51.   Throughout this entire litigation, the Ex-Agents and Minnesota Life have contended

that the ERP provides coverage because the AIG policy did not provide coverage to the Ex-

Agents for alleged wrongful acts occurring while they were Minnesota Life agents. Because

coverage was denied by AIG, the Ex-Agents contend that Columbia should have concluded

that there was no coverage in force. Columbia, however, contends that “coverage” is

synonymous with “policy” and that it does not matter what type of “coverage” is provided

under that “policy,” as long as the Ex-Agents have a “policy in force.” Nonetheless, it is clear

from the record that Columbia was aware that there were different interpretations as to what

“coverage in force” might mean.

¶52.   Reviewing the entire Columbia policy, there are numerous instances where the terms

“insurance,” “policy,” “claim,” “coverage,” and “in force” are used: “valid and collectible

insurance available,” “other insurance against a claim covered by this policy,” “same or

similar policy,” “claim arising out of a wrongful act,” “master policy remains in force,” “as

long as this policy . . . remains in force,” “coverage in force,” “insurance in force which

would apply to a claim also covered by this policy,” and “coverage will not extend to . . . any

claim.” While policy language clearly makes distinctions between these words, Columbia

now argues that all are synonymous.

¶53.   While “ambiguities in insurance policies should be construed in favor of the insureds,”

we are of the opinion the policy in question is unambiguous. “It is well settled that the words

of a contract are to be given their ordinary meanings.” Cont’l Cas. Co. v. Hester, 360 So. 2d

695, 697 (Miss. 1978) (citing Ferguson v. Provident Life & Accident Ins. Co., 170 Miss.

                                              25
504, 155 So. 168 (1934)). “It is axiomatic that all provisions of an insurance policy must be

so construed, if possible, to give effect to each.” Cont’l Cas. Co., 360 So. 2d at 697 (citing

Southern Home Ins. Co. v. Wall, 156 Miss. 865, 127 So. 298, 299 (1930)).

¶54.   The key to the meaning of the phrase “coverage in force” is the word “coverage.”

“Coverage” can be defined as the “extent of protection afforded by an insurance policy.”

Webster’s II New College Dictionary 261 (2001). Insurance policies provide different types

of coverage depending on the particular policy. Coverage applies to losses, damages, or

claims afforded by an insurance policy. It is more than obtaining an insurance policy. One

must look to the actual policy obtained to determine what coverage is in force.

¶55.   The Ex-Agents had coverage under the ERP endorsement for the underlying claims

as long as they had no other coverage in force for those same alleged wrongful acts. The AIG

policy did not provide coverage for wrongful acts that occurred while the Ex-Agents were

employed by Minnesota Life and covered by Columbia; it covered acts only while the Ex-

Agents were employed by LPL. The Ex-Agents were covered by the ERP endorsement of

the Columbia policies for the wrongful acts alleged in the underlying claims, because they

had no other “coverage in force” for those alleged wrongful acts which occurred before they

were employed by LPL.

                                   B.    Duty to Defend

¶56.   Finding that the Ex-Agents were covered under the Columbia policies, this Court must

now determine if a duty to defend was triggered and, if so, if Columbia breached its duty. An

insurance company’s duty to defend its insureds

                                             26
         derives neither from common law nor statute, but rather from the provisions
         of its policy, that is, its insurance contract with its insured. It is a matter of
         contractual agreement. Absent a higher obligation created by statute, an
         insurance company’s duty to defend is neither greater nor broader than the
         duty to comply with its other contractual obligations. That is not to say an
         insurance company can ignore its duty to defend where it has agreed to defend
         its insureds for covered claims, and the allegations of a complaint reasonably
         bring a claim within the coverage of its policy. The duty of good faith and fair
         dealing attends all contracts interpreted under Mississippi law. See Miss. Code
         Ann. § 75-1-203; University of Southern Mississippi v. Williams, 891 So. 2d
         160, 170 (Miss. 2004).

Baker Donelson Bearman & Caldwell, P.C. v. Muirhead, 920 So. 2d 440, 450-51 (Miss.

2006). Under Mississippi law, the determination of whether an insurance company has a duty

to defend depends upon the language of the policy as compared to the allegations of the

complaint in the underlying action. See U.S. Fid. & Guar. Co. v. Omnibank, 812 So. 2d 196,

200 (Miss. 2002); Delta Pride Catfish, Inc. v. Home Ins. Co., 697 So. 2d 400, 403 (Miss.

1997); State Farm Mut. Auto. Ins. Co. v. Taylor, 233 So. 2d 805, 808 (Miss. 1970). “An

insurance company’s duty to defend its insured is triggered when it becomes aware that a

complaint has been filed which contains reasonable, plausible allegations of conduct covered

by the policy. However, no duty to defend arises when the claims fall outside the policy’s

coverage.” Baker Donelson, 920 So. 2d at 451. See also Farmland Mut. Ins. Co. v. Scruggs,

886 So. 2d 714, 719 (Miss. 2004); Sennett, 757 So. 2d at 212; Delta Pride Catfish, 697 So.

2d at 403; and Moeller v. Am. Guar. & Liability Ins. Co., 707 So. 2d 1062, 1069 (Miss.

1996).

¶57.     Each of the nine underlying complaints alleged that the conduct complained of

occurred while the Ex-Agents were employed by Minnesota Life. Specifically, the

                                                27
complaints alleged that the Ex-Agents should have known of the intentional taking of the

plaintiffs’ money and that the Ex-Agents should have notified the proper authorities about

the taking of the money. On the face of the complaints, which were provided to TELS and

Columbia, there are “reasonable, plausible allegations of conduct” which are covered under

the Columbia policies. Therefore, Columbia’s duty to defend the Ex-Agents was triggered

upon receipt of the complaints.

¶58.   Because Columbia failed to defend the Ex-Agents upon receipt of the complaints,

Columbia breached its duty to defend. When an insurer, such as Columbia, makes the

decision to refuse to provide a defense to its insured, “it runs a substantial risk of a later

determination that a defense should have been provided. Such decisions, absent an arguable,

reasonable basis, can result in a finding of bad faith,” Baker Donelson, 920 So. 2d at 451,

which would result in a jury question. Indem. Ins. Co. of N. Am. v. Guidant Mut. Ins. Co.,

99 So. 3d 142, 153 (Miss. 2012).

¶59.   The trial court found as a matter of law that summary judgment in favor of Columbia

as to the Ex-Agents’ claims was proper. However, we find that the trial court erred in

granting Columbia’s motion for summary judgment as to the Ex-Agents’ claims, and that,

as a matter of law, the Ex-Agents are entitled to bring their claims. Therefore, the trial court’s

judgment is reversed and remanded as to the Ex-Agents’ claims.

               III.    Summary Judgment as to Minnesota Life’s Claims

¶60.   There is no question that Minnesota Life was the named policyholder, and thus an

insured, under both the 1997 and 1998 Policies. Minnesota Life’s coverage, however, was

                                               28
limited to “vicarious liability coverage-defense costs only.” Under Coverage Agreement B,

which is the defense-cost provision, Columbia had the

       right and duty to defend any Claim or suit against the Insured seeking sums
       payable under this Insurance, even if any of the allegations of the suit are
       groundless, false or fraudulent. The Insurer may make such investigation and
       with the written consent of the Insured, make settlement of any Claim as it
       deems expedient, but the Insurer shall not be obligated to pay any Claim or
       judgment or to defend any Claim or judgment or to defend any Claim or suit
       after the applicable limit of the Insurer’s liability has been exhausted by
       payment of judgments or settlements.

(Emphasis in original.) Coverage B comes into play only when Minnesota Life “is named as

a co-defendant in a Claim against the Insured due to a Wrongful Act attributable solely to

an Insured/Agent and not due to an independent negligence or bad faith of Minnesota

Mutual Life Insurance Company. . . .” (Emphases in original and added.)

¶61.   It is uncontested that the underlying complaints each contained allegations of

independent negligence on the part of Minnesota Life. Minnesota Life argues that, because

the complaints also contain claims wherein negligence is solely attributable to the Ex-Agents,

the vicarious liability coverage is applicable. Minnesota Life bases its argument on the Policy

provision’s language of “a claim,” which it contends relates to any claim in the complaint;

i.e., if any claim in the complaint solely attributes negligence to the Ex-Agents, then

Minnesota Life is covered under the policy–regardless of whether a claim of independent

negligence is alleged on the part of Minnesota Life. Columbia counters that the “attributable

solely” language indicates that all of the allegations in the complaints must be based on the




                                              29
Ex-Agents’ independent negligence with no allegations of any negligence attributable to

Minnesota Life.

¶62.      A clear reading of the policy language, giving words their ordinary meaning, indicates

that Minnesota Life is covered only if the underlying complaints attribute no independent

negligence to Minnesota Life. It is uncontested that the nine underlying complaints allege

independent negligence and bad faith on the part of Minnesota Life. Therefore, based on the

allegations in the complaint as compared with the language of the policy, Columbia’s duty

to defend Minnesota Life was never triggered because the allegations in the complaints fell

outside the policy. No “reasonable, plausible allegation of conduct” was covered by the

policy.

¶63.      Even if Minnesota Life was able to prevail as to its argument that it was covered under

the policies, Minnesota Life failed to comply with the requirements of the policies. The

Assistance and Cooperation Condition of the policies specifically states that “[t]he Insured

shall not, except at their own cost, voluntarily make any payment, assume any obligation or

incur any expense.” (Emphases in original and added.) On its own without consultation with

or consent from Columbia, Minnesota Life settled the nine underlying claims, paid settlement

monies to the Ex-Agents, paid fines to the Secretary of State, and incurred attorneys fees and

costs from three separate law firms. Minnesota Life is now arguing that Columbia is

responsible not only for its defense costs, but all costs incurred by Minnesota Life. Minnesota

Life argues that if Columbia breached its duty to defend under the policies, Columbia cannot

now claim protection under the policies.

                                                30
¶64.   In the same vein, if Minnesota Life failed to comply with the requirements of the

policies, it cannot claim protection either. The policies strictly forbid voluntary payment of

any kind.

       In Southwest Mississippi Electric Power Association v. Harragill, 254 Miss.
       460, 468, 182 So. 2d 220, 223 (1966), this Court held that to recover indemnity
       the indemnitee must allege and prove that he was legally liable to the person
       injured and, consequently, paid under compulsion; otherwise, the payment was
       in law a voluntary one for which there could be no recovery in an indemnity
       action. Bush v. City of Laurel, 215 So. 2d 256, 260 (Miss. 1968), proceeds on
       the same premise, holding that a payment made after liability has been
       established is one made under compulsion. Hopton Building Maintenance,
       Inc. v. United Parcel Service, Inc., 559 So. 2d 1012, 1014 (Miss. 1990), is to
       like effect. Maryland Casualty Co. v. R.H. Lake Agency, Inc., 331 F. Supp.
       574 (N.D. Miss. 1971), perceptively applies Mississippi law to the point.

Keys v. Rehab. Centers, Inc., 574 So. 2d 579, 584 (Miss. 1990). Our general rule is that “an

indemnitee must prove payment under compulsion and reasonableness in amount before he

may recover.” Id. at 585 (citing Hopton Building Maintenance, Inc., 559 So. 2d at 1014).

¶65.   Minnesota Life cannot show that any payments, fines, or settlements paid were

compulsory or that the exorbitant amount paid was reasonable. Minnesota Life voluntary

paid money without ever consulting with Columbia. Minnesota Life cannot now claim foul

on Columbia’s part and obtain contribution. As such, we find that the grant of summary

judgment in favor of Columbia was proper.

                                      CONCLUSION

¶66.   “Coverage” is not broadly defined as a mere policy but instead applies to protection

afforded by an insurance policy. The Ex-Agents did not have coverage under the AIG policy

for the wrongful acts alleged in the underlying complaints, thus triggering the Extended

                                             31
Claim Reporting Period of the Columbia policies. Columbia’s duty to defend the Ex-Agents

under the Policy was triggered upon receipt of the complaints in the nine underlying cases.

Summary judgment was improperly granted in favor of Columbia as to the Ex-Agents’

claims. The Ex-Agents are entitled to proceed for damages in excess of what they have

already recovered attributable to the breach, if any.10

¶67.   Minnesota Life does not fare as well. It is clear from the underlying claims that

independent wrongdoing on the part of Minnesota Life was alleged, negating its vicarious

liability coverage. Columbia did not breach its duty to defend Minnesota Life, as no duty to

defend was ever triggered. Additionally, the policy strictly prohibits voluntary payments. On

its own, Minnesota Life chose voluntarily to settle all of the claims against it by the

underlying claims and the Ex-Agents without the consent of Columbia. Columbia is not

liable for those voluntary payments. As such, the trial court properly granted summary

judgment in favor of Columbia as to Minnesota Life’s claims.

¶68.   We affirm the trial court’s order denying the motion to strike and its order granting

summary judgment in favor of Columbia as to Minnesota Life’s claim; however, we reverse




       10
          The Ex-Agents cannot recover the same damages twice and can recover only if
damages are proven in excess of the amounts they already have been paid. “It is well known
that this state does not endorse double recovery. . . . Double recovery . . . prevents unjust
enrichment by precluding a recovery of the same damages multiple times. . . .” R.K. v. J.K.,
946 So. 2d 764, 777 (Miss. 2007) (citing Medlin v. Hazlehurst Emergency Physicians, 889
So. 2d 496, 499 (Miss. 2005)).



                                             32
the trial court’s order granting summary judgment in favor of Columbia as to the Ex-Agents’

claims and remand for proceedings consistent with this opinion.

¶69.   AFFIRMED IN PART; REVERSED IN PART AND REMANDED.

     WALLER, C.J., DICKINSON, P.J., LAMAR, KITCHENS, CHANDLER,
PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                            33